Citation Nr: 1753277	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  14-07 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for right carpal tunnel syndrome, status post release.

2.  Entitlement to an increased rating in excess of 20 percent for left hand carpal tunnel syndrome, status post release.

3.  Entitlement to a total disability due to individual unemployability (TDIU) based on service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to August 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the electronic file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and his representative if further action is required on his part.


REMAND

While the Board regrets the additional delay, it finds that a remand is necessary to adequately rate the Veteran's right and left carpal tunnel syndrome, and to adjudicate the issue of a TDIU.

The Veteran seeks an evaluation in excess of 30 percent for his right carpal tunnel syndrome and an evaluation in excess of 20 percent for his left carpal tunnel syndrome.

The Veteran was last afforded a VA peripheral nerves examination in December 2013.  At his videoconference hearing, the Veteran testified that his symptoms had become increasingly worse over the past five years.  See July 7, 2017 Hearing transcript, pp. 3-4.  The Veteran testified that he has no strength in his hands and is unable to pick up anything with his hands.  See Hearing transcript, p. 4.  The Veteran further testified that he "does not have a lot of feeling" in his hands.  The Veteran testified that he had to close down his landscaping business due to his inability to use his hands.  See Hearing transcript, p. 6-7.

The Veteran's testimony indicates the Veteran's bilateral carpal tunnel has worsened since his last VA examination.  VA's duty to assist includes providing a new VA examination where the evidence suggests that the condition has materially worsened since the last VA examination of record.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

As the Veteran's entitlement to a TDIU is inextricably intertwined with the claims on appeal, the Board finds that the claim for a TDIU must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent VA treatment records and associate them with the electronic file.  If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  Provide the Veteran an opportunity to submit any outstanding private treatment records relating to his service-connected disabilities.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the electronic file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran and his representative of such and provide him with an opportunity to submit those records directly.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the impact his service-connected disabilities have on his employability.  He should be provided the appropriate amount of time to submit this lay evidence.

4.  Schedule the Veteran for a VA examination with the appropriate specialist for the purpose of ascertaining the current nature and severity of his service-connected right and left carpal tunnel syndrome, to include any functional effects.  The Veteran's electronic file should be made available to and be reviewed by the examiner, and (s)he must indicate whether such review was accomplished.

All findings, conclusions, and the rationale for all opinions expressed should be provided in a report.  Please note that an examiner's report that (s)he cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

5.  Schedule the Veteran for a VA examination to evaluate the impact his service-connected disabilities have on his employability.  The Veteran's electronic file should be made available to and be reviewed by the examiner, and (s)he must indicate whether such review was accomplished.  The examiner must take a history of the Veteran's educational and employment background.

The examiner should opine as to the extent of the social and industrial impairment attributable to the Veteran's service-connected disabilities (right carpal tunnel syndrome, left carpal tunnel syndrome, adjustment disorder, glaucoma left eye, residuals of malignant melanoma with basal cell carcinoma affecting the face including the forehead and ears, spiral fracture with slight volar displacement left fifty finger, ocular hypertension, recurrent sinusitis, status post umbilical hernia, kidney stone, residuals of malignant melanoma right upper extremity, residuals malignant melanoma left upper extremity, residuals of malignant melanoma back) either singularly or jointly, and without consideration of any nonservice-connected disabilities.

The examiner should consider such factors as the Veteran's educational level, special training, and work experience.

In offering any opinion, the examiner should consider the evidence of record, to include any lay statements submitted by or on behalf of the Veteran.  The rationale for any opinion offered should be provided.

6.  Then, readjudicate the appeal.  If the benefits sought are not granted in full, furnish the Veteran and his representative a Supplemental Statement of the Case and, after allowing the appropriate period of time for response, return the case to the Board.


The appellant and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


